DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2022 has been entered.
                                                         Status of claims
	Claims 30-32, 34-42, 44 and 46-49 as amended on 6/09/2022 are pending and under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 30-32, 34-42, 44 and 46-49 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Presently amended claim 30, last line, recites that “the tissue sample does not comprises cultured cells”. It is not particularly clear whether this limitation refers to a  starting sample of step a. Or, this limitiaotn refers to reconstituted sample after lyophilization and storage as intended for viability evaluation. In view of specification (par. 0089) phrase not  “cultured” cells means native cells of starting material. Yet, it is not clear what is intended for the claimed method. 
	Claim 30 as amended recites that that “the first and second phases are each maintained for at least 60 minutes”. It is unclear what is “maintained” as intended for 60 minutes. Drying phases are practiced for at least 60 minutes. But something else or some other process parameters (not a time) would be “maintained”. Or, it is unclear as claimed what is maintained in the drying process. 
	Claim 36 recites the limitation "the freezing rate" in the method of claim 30 which is not limited by a freezing (or cooling) rate. There is insufficient antecedent basis for this limitation in the claim.
Claim 38  is unclear what difference is between “drying” and “freezing” when temperature as the only identified parameter is the same for both steps.  Claim 36 recites the limitation "the freezing temperature” in the method of claim 30 which is not limited by a freezing temperature.  There is insufficient antecedent basis for this limitation in the claim.
                                             New Matter
Claims 30-32, 34-42, 44 and 46-49 as amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Insertion of the limitation drawn to 80% viability of cells in a generic lyophilized tissue sample (including bone, cartilage, skin and placental such as chorionic and umbilical cord tissues) after storage at temperature of 37°C to 50°C for 72 hours has no support in the as-filed specification.  
The insertion of this limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly limitation that would show possession of the concept of storing at temperature of 37°C to 50°C for 72 hours any and all generic lyophilized tissue sample (including bone, cartilage, skin or placental tissue such as chorionic and umbilical cord tissues) while retaining 80% viability of the tissue native cells.
 There is only one exemplified disclosure wherein the specification discloses that lyophilized amniotic membrane tissue retained at least  80% viability of the tissue native cells after at least for 72 hours of storage at temperature of 37°C to 50°C (par. 0424, referencing to the published application US 2020/0171096). There is no description in as-filed specification about viability of lyophilized tissues including bone, cartilage, skin and placental such as chorionic and umbilical cord tissues after at least 72 hours of storage at temperature of 37°C to 50°C.
Thus, there is no sufficient support for the newly inserted limitation drawn to at least 80% viability of native cells in a generic lyophilized tissue sample (including bone, cartilage, skin and placental such as chorionic and umbilical cord tissues) after storage at temperature of 37°C to 50°C for 72 hours.
This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of newly inserted limitation (as explained above) is considered to be the insertion of new matter for the above reasons.
					         Scope
Claims 30-32, 34-42, 44 and 46-49 as amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lyophilized amniotic tissue characterized by 80% viability of native cells after storage at temperature of 37°C to 50°C for 72 hours, does not reasonably provide enablement for any and all lyophilized tissues including bone, cartilage, skin, umbilical cord and chorionic tissue characterized by 80% viability of native cells after storage at temperature of 37°C to 50°C for 72 hours. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Nature of the invention relates to an improved tissue lyophilization method  (referencing to published application US 2020/0171096; par. 0002-0005) including a particular lyophilization protocol (par. 0199).

Breadth of the claims is directed to a generic lyophilized tissue characterized by 80% viability of native cells after storage at temperature of 37°C to 50°C for 72 hours.
Amount of specific guidance and working examples are limited to a viable lyophilized amniotic membrane (VLAM) tissue with final characteristics as claimed (par. 0424). 
State of the prior art demonstrates unpredictability of viability of tissue native cells after exposure to non-physiological temperature ranges. For example: the reference by Roti (IDS reference; Int J Hyperthermia, 2008, 24(1): 3-15) teaches that it has been long recognized that hyperthermia in the range 40-47°C kills cells and cell survival for temperature below depends on specific cell lines (paragraph bridging pages 3 and 4). 
	Therefore, neither specification nor the prior art can be said to support the enablement of the claims over their breath as drawn to any and all tissues remaining viable upon exposure to elevated non-physiological temperature ranges as claimed. 
	Undue experimentation would be required to practice the invention as claimed and/or to provide any and all lyophilized tissues samples with characteristics as claimed due to the amount of experimentation necessary because of the limited amount of guidance and limited number of working examples in the specification, the nature of the invention, the state of the prior art, breadth of the claims and the unpredictability of the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32, 34-42, 44 and 46-49 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0231183 (Peterson et al) and US 2012/0276581 (Arav).
The cited US 2015/0231183 (Peterson et al) discloses a method of lyophilizing a tissue sample, wherein the method comprises steps of freezing the tissue in a lyoprotectant solution followed by primary and secondary drying steps as intended to provide a lyophilized tissue remaining viable upon storage. 
In particular, the cited method comprises the following active steps (see entre document including par. 01414 with table 1/protocol G): 
a) obtaining a tissue sample or a microvascular tissue sample that is adipose, skin, bone, umbilical cord tissue or placental tissue (par. 0069). In the cited method the starting material appears to be is sample of a native tissue; and thus, “does not comprises cultured cells” as encompassed by the last “wherein” clause of the claim 30;  
b) contacting the tissue sample with a lyoprotectant solution or cryopreservation medium “EZ-CPZ” or “EZ-CPZ/M3D” comprising cryopreservation agents or “excipients” (0032;  see Table 1/protocol G), wherein the cryopreservation agents include trehalose (0082); 
c) freezing the tissue sample (see Table 1/protocol G)
d) performing a primary drying or a first drying step of the tissue sample after freezing (see Table 1, protocol G); and
e) performing a secondary drying or a second drying step of the tissue sample after the first drying step (see Table 1, protocol G); 
wherein the second drying step comprises 2 phases including: a first phase of warming the tissue from -35°C to 20°C at a rate 0.2°C/min and then a second phase for maintaining the warmed up tissue at a constant temperature 20°C for 360 minutes;
wherein the first phase of the second drying step is practiced for about 275 minutes since the increase of temperature by 50°C (from -35°C to 20°C) at a rate 0.2°C/min as disclosed would take 275 minutes. Thus, the first and the second phases of the second drying steps are practiced for more that 60 minutes. 
Therefore, the cited method of US 2015/0231183 (Peterson et al) of lyophilizing a tissue sample comprises the same active steps a, b, c, d and e as recited in the claim 30, wherein the steps are practiced at the same temperatures for the same time periods as required by the claim 30. 
Further, as applied to the claim 30 “wherein” clause drawn to a viability of the lyophilized tissue upon an intended storage: the cited method of US 2015/0231183 (Peterson et al) comprises step of reconstituting the lyophilized tissues after lyophilization as intended for various assays M2, 3, 4, 5 (see right column of table 1/protocol G). The assay M2 is evaluation of cell viability (par. 0152). 
But the cited document US 2015/0231183 (Peterson et al) does not disclose the final cell viability data.
However, the prior art explicitly and clearly teaches that viability of tissue cells after lyophilization is similar to that of fresh tissue samples depending on storage conditions and on specific assay for evaluation of cell viability; for example: see US 2012/0276581 (Arav) at par. 0096. The cited US 2012/0276581 (Arav) clearly teaches that freeze-drying technology results in minimal damage to the cells (last lines of par. 0096).
In particular, the cited US 2012/0276581 (Arav) discloses that lyophilized tissue samples were rehydrated in a culture medium and after 1 week in the culture medium (more than claim-recited 72 hours) the viability of cells was about 96% (see par. 00894), which is at least 80% as recited in claim 30.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed that the tissue sample in the method of the cited US 2015/0231183 (Peterson et al) the viability of tissue cells after lyophilization is similar to that of fresh tissue samples or about 96% after more than 72 hours after lyophilization as described by US 2012/0276581 (Arav) because freeze-drying is recognized as a preservation technology which results in minimal damage to the cells as taught by US 2012/0276581 (Arav).
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, as applied to claims 31-32: in the cited method of US 2015/0231183 (Peterson et al) a tissue sample or a microvascular tissue sample that is adipose tissues, skin tissue, bone tissue, umbilical cord tissue or placental tissue (par. 0069) ;
	As applied to claim 34: the cited method of US 2015/0231183 (Peterson et al) comprises steps of contacting the tissue sample with a lyoprotectant solution or cryopreservation medium “EZ-CPZ” or “EZ-CPZ/M3D” comprising cryopreservation agents or “excipients” (0032;  see Table 1, protocol G). The cited document teaches that cryopreservation agents include trehalose (0082). The cited document teaches incorporation of antioxidant into cryoprotection medium. 
	As applied to claims 35-36: in the cited method of US 2015/0231183 (Peterson et al) the freezing is performed at a temperature  -45°C, which is within the claimed range from -80°C to -4°C. The cooling rate is 2.5°C/min which is within the claimed range between 0.1 and 5°C/min. See table 1, protocol G. 
As applied to claim 37: in the cited method of US 2015/0231183 (Peterson et al) the first drying step occurs or maintained at -35°C (table 1, protocol G) which is in the claimed range between -45°C and -15°C.
As applied to claim 38: in the cited method of US 2015/0231183 (Peterson et al) the temperature of the first drying step is initiated at -45°C (table 1, protocol G); and, thus, the temperature of the first drying step is the same as the freezing temperature for at least some prior of time within the broadest reasonable meaning of the claims. 
As applied to claim 39: in the cited method of US 2015/0231183 (Peterson et al) the temperature increases from the first drying step to the second drying step (see table 1/ protocol G: temperature increase from -35°C to 20°C).  
As applied to claim 40: in the cited method of US 2015/0231183 (Peterson et al)  the second drying step is conducted at a temperature 20°C that is greater than the temperature of the freezing step (see table 1, protocol G). 
As applied to claim 41: in the cited method of US 2015/0231183 (Peterson et al)  the rate of temperature increase from the first drying step to the second drying step is 0.2°C/min (table 1/protocol G) which is within the claimed range 0.1 to 5°C/min. 
As applied to claim 42: in the cited method of US 2015/0231183 (Peterson et al) the second drying step occurs at a temperature of 20°C which is no more than 45°C as required by the claimed method.
As applied to claim 44: in the cited method of US 2015/0231183 (Peterson et al) during the secondary drying step the sample is first warmed up from -35°C to +20°C (first phase) and then maintained at +20°C (second phase) as described in the table 1/protocol G. Thus, in the cited method the phases of the second drying as a whole are practiced in the whole range of temperatures between -35°C and +20°C, thereby, at least at two different temperatures that are different from at each by at least 1° to 10°C and more within the broadest reasonable meaning of the claims. 
As applied to claim 46: in the cited method of US 2015/0231183 (Peterson et al), the primary drying is practiced for about 2180 min (36 hours) which clearly falls within the range up to 72 hours (72 or less). In the cited method of US 2015/0231183 (Peterson et al) the secondary drying comprises: a first time period of about 275 min for the first warming-up phase (as explained above: the increase of temperature by 50°C (from -35°C to 20°C) at a rate 0.2°C/min as disclosed would take 275 minutes); and then the second phase of maintenance of the warmed up tissues for 360 minutes. Thereby, the second drying step is practiced for about 10.6 hours (275 plus 360 min) which is substantially similar time period for being at the low end of the claimed ranges 12-72 hours. 
	As applied to claim 47: in the cited method of US 2015/0231183 (Peterson et al) the tissue sample is minced prior to freezing during providing step (par. 0075, line 4) within the meaning of the claims.
As applied to claim 48: in the cited method of US 2015/0231183 (Peterson et al) the tissue sample is treated with a mixture of two media “EZ-CPZ/M3D” (table 1, protocol G) before freezing. The medium M3D comprises antibiotics (par. 0313). 
	Therefore, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, as applied to claim 49: although US 2015/0231183 (Peterson et al) does not disclose the use of catechin, the cited US 2012/0276581 (Arav) clearly teaches and recognizes the beneficial effects of cryoprotecting agents for minimizing deleterious effects of freezing (par. 0031) and teaches the use of cryoprotectants including trehalose and catechins such as EGC and EGCG (par. 0035). 
Thus, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use cryoprotecting agents including trehalose and catechin as taught and/or suggested by US 2012/0276581 (Arav) with a reasonable expectation of success in minimizing deleterious effects of freezing on tissue cell samples. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 6/09/2022 have been fully considered but they are not found persuasive. 
With regard claim rejection under 35 USC § 103 as being unpatentable over US 2015/0231183 (Peterson et al) and US 2012/0276581 (Arav) Applicants’ main argument is that the cited prior art references in combination do not teach or suggest the claimed method for lyophilization of a tissue sample wherein the final lyophilized tissue sample comprises at least 80% of viable cells as compared to cell viability prior to lyophilization. 
This argument is not found persuasive because argument is based on a final effect rather than on specific manipulations of active steps of the lyophilization protocol that lead to the cell viability effects as recited in the claims.  
The cited US 2015/0231183 (Peterson et al) teaches a lyophilization protocol (cited protocol G) that comprises the same active steps a, b, c, d and e as it is recited in claim 30 including limitations drawn to nature of tissues, temperatures of freezing and 2 drying steps including 2 sub-steps (2 phases of second drying) and lyoprotecting agents as encompassed by depending claims 31, 32 and 34-49. Thus, the differences in tissue manipulations that lead to the final effects are unclear as argued. 
Applicants’ argument based on newly inserted limitations drawn to 2 phases or 2 sub steps of the second drying step are addressed above. 
Applicants point out to the specification par. 0199 as the specific lyophilization process of the instant application and claims (last response page 8). But the claimed method is not so limited. 
The other cited reference US 2012/0276581 (Arav) discloses that the final lyophilized tissue sample can comprise at least 80% of viable cells and more as compared to cell viability prior to lyophilization. The cited US 2012/0276581 (Arav) clearly recognizes and teaches that freeze-drying technology results in minimal damage to the cells (last lines of par. 0096). 
With regard to the teaching by the cited US 2012/0276581 (Arav) Applicants argue that the viability of lyophilized tissue in cited document drastically declines after storage (response page 10-11). This argument is not found perssussve because cell viability numbers also depend on protocol of viability evaluation. The claimed method appears to allow for reconstitution of cells (adding nutrients necessary proliferation)  which would be practiced by culturing cells after lyophilization. The cited US 2012/0276581 (Arav) discloses that lyophilized tissue samples were rehydrated in a culture medium and after 1 week in the culture medium (more than claim-recited 72 hours) the viability of cells was about 96% (see par. 00894), which is at least 80% as recited in claim 30.
Therefore, the differences between Applicants’ protocol of lyophilization when compared to the common or established prior art freeze-drying protocols are not clear as argued and as claimed.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 26, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653